 


 HR 3274 ENR: To designate the facility of the United States Postal Service located at 4567 Rockbridge Road in Pine Lake, Georgia, as the “Francis Manuel Ortega Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3274 
 
AN ACT 
To designate the facility of the United States Postal Service located at 4567 Rockbridge Road in Pine Lake, Georgia, as the Francis Manuel Ortega Post Office. 
 
 
1.Francis Manuel Ortega Post Office 
(a)DesignationThe facility of the United States Postal Service located at 4567 Rockbridge Road in Pine Lake, Georgia, shall be known and designated as the Francis Manuel Ortega Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Francis Manuel Ortega Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
